 



Exhibit 10.15

LAMAR TEXAS LIMITED PARTNERSHIP

ITS AFFILIATES AND SUBSIDIARIES

DEFERRED COMPENSATION PLAN

     THIS AGREEMENT made this first day of ___, by and between Lamar Texas
Limited Partnership, its Affiliates and Subsidiaries (“Lamar”), and ___(the
“EMPLOYEE”).

     In consideration of the agreements hereinafter contained the parties agree
as follows:

     1. Employment Heretofore. Lamar has heretofore employed the Employee and
the Employee is serving Lamar in such capacity as Lamar may designate from time
to time, continuing until terminated by either party.

     2. Attention to Work. During the term of his/her employment, the Employee
shall devote all of his/her time, attention, skill and efforts to the
performance of his/her duties for Lamar.

     3. Compensation. Lamar is paying the Employee a certain monthly salary as
Lamar may from lime to time determine. Lamar may also pay deferred compensation
as provided in paragraph 5 below, unless forfeited by the occurrence of any of
the events of forfeiture specified in paragraph 6, below.

     4. Deferred Compensation Plan. (a) Lamar shall have the option of paying to
a Deferred Compensation “Rabbi” Trust, and crediting a book reserve (the
“Deferred Compensation Account”) established for this purpose, the deferred
compensation specified in Schedule A in this agreement. Lamar also has the
option of modifying Schedule A. Deferred compensation shall not be awarded to
any Employee until that Employee has reached his/her thirtieth (30th) birthday,
has been employed by Lamar or its affiliates for ten (10) years and has reached
the status of manager. Deferred compensation paid by Lamar, if any, shall be
credited to the Deferred Compensation Account on the ___day of ___on the first
year of eligibility and on the same day of each year thereafter as long as the
Employee is employed by Lamar.

          (b) Any funds paid to the Deferred Compensation “Rabbi” Trust may be
kept in cash or invested and reinvested in mutual funds, stocks, bonds,
securities, or any other assets as may be selected by the Trustee in its
discretion. In the exercise of the discretionary investment powers, the Trustee
may engage investment counsel and, if it so desires, may delegate to such
counsel full or limited authority to select the assets in which the funds are to
be invested.

          (c) From time to time Lamar may designate an investment manager other
than the Trustee to select the assets in which the funds are to be invested.

 



--------------------------------------------------------------------------------



 



          (d) The Employee agrees on behalf of himself/herself and his/her
designated beneficiary to assume all risk in connection with any decrease in
value of the funds, which are invested or which continue to be invested in
accordance with the provisions of this Agreement.

     5. Benefit Payments. The benefits to be paid as deferred compensation
(unless they are forfeited by the occurrence of any of the events of forfeiture
specified in paragraph 6) are as follows:

          (a) If the Employee’s employment hereunder is terminated on or after
the Employee has reached the age of 60, for any reason other than death, Lamar
shall direct Trustee to pay to the Employee an amount equal to the fair market
value of the assets in the Employee’s Deferred Compensation Account as of such
date.

          (b) If the Employee’s employment hereunder is terminated for any
reason other than death and disability but before the Employee shall have
reached the age of 60, then the fair market value of assets in the Employee’s
Deferred Compensation Account shall be paid to Employee by Lamar in one lump sum
payment. This payment shall be made within six (6) months of the time of
termination.

          (c) If the Employee’s employment is terminated because of disability
before he/she has reached the age of 60 and while he/she is in the employ of
Lamar, then Lamar shall make payments to the Employee in the same manner and to
the same extent as provided in paragraph 5 (a).

          (d) If the Employee’s employment is terminated because of death, the
interest of the Employee in this plan is payable in full to the participant’s
surviving spouse, unless there is no surviving spouse or the spouse consents in
the manner required to a designated beneficiary.

               (1) The spouse of the Employee must consent in writing to a
beneficiary other than the spouse. This designation may not be changed without
spousal consent (or the consent of the spouse expressly permits designations by
the participant without any requirement of further consent by the spouse). The
spouse’s consent acknowledges the effect of such election and is witnessed by a
plan representative or a notary public.

               (2) The spousal consent requirement is waived if it is
established to the satisfaction of Lamar that consent cannot be obtained because
there is no spouse, or because the spouse cannot be located.

               (3) If there is not a surviving spouse, and if no beneficiary
shall have been designated, or if no designated beneficiary shall survive the
Employee, the payments shall be payable to the Employee’s estate.

          (e) The Employee shall be deemed to have become disabled for purposes
of paragraph 5 (c), if Lamar shall find on the basis of medical evidence
satisfactory to Lamar that the Employee is totally disabled, mentally or
physically, so as to be prevented from engaging in further employment by Lamar
and that such disability will be permanent and continuous during the remainder
of his/her life.

 



--------------------------------------------------------------------------------



 



          (f) The lump sum payment to be made to the Employee under paragraph 5
(b) and 5 (c), above shall he made on the first day of the second month next
following the date of the termination of his/her employment, and the payment to
be made to the Employee under paragraph 5 (a), above shall be made on the first
day of the second month next following the date on which the Employee shall have
reached the age of 60. The payments to be made to the designated beneficiary
under the provisions of this paragraph 5 (d) shall be made on a date to be
selected by Lamar but within three (3) months from the date of death of the
Employee.

          (g) Notwithstanding anything herein contained to the contrary, Lamar
shall have the right in its sole discretion to vary the manner and time of
making all distributions provided in the paragraphs above, and may make such
distributions in lump sums or over a shorter or longer period of time, as Lamar
may find appropriate.

          (h) Payments to employees or their beneficiaries are considered wages,
and are subject to federal and state income tax, as well as FICA, which may be
withheld when the funds are distributed. In accordance with the Social Security
Act, payments may also reduce social security benefits to the employee or
beneficiary.

     6. Forfeiture of Benefits. Notwithstanding anything herein contained to the
contrary, no payment of deferred compensation shall be made and all rights under
the Agreement of the Employee, his/her designated beneficiary, executors or
administrators, or any other person, to receive payments thereof shall be
forfeited if the employee is discharged for malfeasance or wrongful conduct.

     7. Non-competition Agreement. (a) Employee agrees that continued employment
by Lamar will build an intangible asset of goodwill of value to Lamar. In
consideration of the employment of Employee by Lamar, of the expenses incurred
by Lamar in the training of Employee, and of other performance by Lamar, the
Employee agrees that, for a period of two (2) years from termination of
employment for any reason whatsoever, including termination by Lamar, he/she
will not knowingly, directly or indirectly, own, manage, operate, jointly
control, lend money to, endorse the obligations of, or participate in or be
connected with as an officer, employee, stockholder, partner, counselor,
adviser, or otherwise, any business engaged to any extent in the outdoor
advertising business nor will Employee solicit site leases or customers for such
business: (a) within a fifty (50) mile radius of the present as well as the
future office site where he/she performs or will perform services for Lamar, or
(b) within a fifty (50) mile radius of any outdoor advertising plant previously
served by Employee in any capacity for Lamar. Employee acknowledges that the
remedy at law for any breach of this provision will be inadequate, and that
Lamar, or its assigns shall be entitled to injunctive relief should Employee
breach this provision.

          (b) The parties intend that this covenant shall be construed as a
series of separate covenants, one for each county encompassed within the area
described. Except for geographic coverage, each such separate covenant shall be
deemed identical in terms to the covenant contained in the preceding paragraph.
If, in any judicial proceeding, a court shall refuse to enforce any of the
separate covenants on the ground of unreasonable area, then this unenforceable
covenant shall be deemed eliminated from these provisions for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants to be

 



--------------------------------------------------------------------------------



 



enforced. If, in any judicial proceeding, a court shall refuse to enforce any of
the separate covenants on the ground of unreasonable time, then the time of
non-competition shall be reduced to a reasonable time.

          (c) Employee has carefully read the provisions of this paragraph and
agrees that the time period and geographical area of restriction are fair and
reasonable and are necessary for the protection of Lamar’s interests.

          (d) Employee agrees that upon termination of this agreement for any
reason whatsoever, including termination by Lamar for any reason, Employee will
not solicit any of the customers or site lessors of: (1) the outdoor advertising
plant managed by Employee at the time of termination, or (2) of any other
outdoor advertising plant previously managed or served by Employee for Lamar or
for any of its affiliated partnerships or corporations, nor will Employee offer
to hire, or in fact employ or enter into any partnership, corporation or other
business relationship, directly or indirectly, any of the employees, managers,
or independent contractors of Lamar, of the outdoor advertising plant managed by
Employee at the time of termination, or of any other outdoor advertising plant
previously managed or served by Employee for Lamar, or any of its affiliated
partnerships or corporations, for a period of two (2) years after termination of
this Agreement. Employee acknowledges that the intangible asset of the goodwill
of Lamar and the outdoor advertising plant managed by Employee will be damaged
significantly should such customers be solicited or employees hired by Employee,
and, further, as an amount arrived at in good faith by both parties on the date
of this Agreement and estimated to reasonably compensate Lamar of the monetary
loss which Lamar sustains, Employee agrees to pay to Lamar or its assigns
twenty-five thousand and no/100 ($25,000) dollars in the event of a breach of
this covenant.

     8. Non-assignability. (a) The right of the Employee or any other person to
the payment of deferred compensation or other benefits under this Agreement
shall not be assigned, transferred, pledged or encumbered except by will or by
the laws of descent and distribution.

          (b) The Plan recognizes that the non-employee spouse may have a claim
to a portion of the right to receive assets from the fund, according to State
property law. In the event of divorce, the former spouse who does have such a
claim, shall have the right to elect to receive benefit payment under the
Retirement Plan after the earlier to occur of the first date for payment allowed
under the Plan, or after the Employee reaches the earliest retirement age under
the Plan.

          (c) Notwithstanding any other provision of law, this agreement does
not create any right title, or interest, which can be sold, assigned,
transferred, or otherwise disposed of (including by inheritance) by a spouse or
former spouse.

     9. Incapacity. If Lamar shall find that any person to whom any payment is
payable under this Agreement is unable to care for his/her affairs because of
illness or accident, or is a minor, any payment due (unless a prior claim
therefor shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse, a child, a parent, or a brother
or sister, or to any person deemed by Lamar to have incurred expense for such
person otherwise entitled to payment, in such manner and proportions as Lamar
may determine. Any such payment shall be a complete discharge of the liabilities
of Lamar under this Agreement.

 



--------------------------------------------------------------------------------



 



     10. Not an Employment Agreement. Nothing contained herein shall be
construed as conferring upon the Employee the right to continue in the employ of
Lamar as an executive or in any other capacity.

     11. Not Compensation for Qualified Plan. Any deferred compensation payable
under this Agreement shall not be deemed salary or other compensation to the
Employee for the purpose of computing benefits to which he may be entitled under
any pension plan or other arrangement of Lamar for the benefit of its employees.

     12. Interpretation. Lamar shall have full power and authority to interpret,
construe and administer this Agreement and Lamar’s interpretations and
construction thereof, and actions thereunder, including any valuation of the
Deferred Compensation Account, or the amount or recipient of the payment to be
made therefrom, shall be binding and conclusive on all persons for all purposes.
No employee of Lamar shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this
Agreement unless attributable to his/her own willful misconduct or lack of good
faith.

     13. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Louisiana.

     In WITNESS WHEREOF, Lamar has caused this Agreement to be executed by its
duly authorized officers and Employee has hereunto set his/her hand and seal as
of the date first above written.

            LAMAR TEXAS LIMITED PARTNERSHIP
      By           Kevin P. Reilly, Jr.             

     
 
   
James R. McIlwain, Secretary
   
 
   

   

  Employee

 